IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: RELINQUISHMENT OF J.R., A         : No. 641 MAL 2016
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: P.C., FATHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of October, 2016, the Petition for Allowance of Appeal

is DENIED.